DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 6/3/2022 is acknowledged. Claims 1-19 are pending. Claims 16 and 19 are withdrawn. Claims 1-15 and 17-18 are considered on the merits below.

Response to Amendment
Applicant's amendments, filed 6/3/2022, with respect to the 112b rejection have been fully satisfied and withdrawn.
In response to the applicant's amendments, the grounds of rejection for claims 1-15 and 17-18 are new compared to the previous action, however rely on the same prior art.

Specification
The amendment filed 6/3/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: There is no indication as to where support for “a matrix barcode or two-dimensional barcode” was derived. It is unclear if this is proper generic terminology for a QR CODE. Further, this would include other forms of matrix barcodes or two-dimensional barcodes other than QR CODES, which were not originally disclosed. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The reasoning is that “matrix barcode or two-dimensional barcode” is not supported by the Specification as originally filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattell et al. (US 2002/0142318 A1, provided on the IDS on 6/6/2019) in view of Kulak et al. (US 2015/0346068 A1).
Regarding claim 1, Cattell describes a container (figure 1) comprising: 
a base material comprising a plurality of concave portions (figure 1 “substrate 10” and “arrays 12” and [0056]); 
a recognition unit disposed on the base material and configured to recognize the base material (figure 1 “bar code 356”); and 
a storage unit disposed on the base material and configured to store information on biomaterials contained in the plurality of concave portions (figure 5 “portable storage medium 324b”), 
wherein at least one of the plurality of concave portions comprises biomaterials, wherein the biomaterials comprise a nucleic acid having a certain base sequence (claim 12 “the poly nucleotides are DNA.”), and
wherein the recognition unit and the storage unit are allowed to correspond to each other (claim 2 “associating the identifier with the array”).
However Cattell is silent to the information on biomaterials comprises information on a copy number of the nucleic acids and uncertainty of the copy number of the nucleic acids.
Kulak describes “Copy numbers have previously been established for 21 yeast proteins using synthetic peptide standards6 and our values agree well within the expected uncertainties (R2=0.82) (FIG. 5b).” ([0123]). This suggests motivation to incorporate information on a copy number of the nucleic acids and uncertainty into the storage until because this would provide valuable data for the user.
Therefore it would have been obvious for one skilled in the art at the time the invention was filed to incorporate information on a copy number of the nucleic acids and uncertainty into Cattell as suggested by Kulak because this would provide valuable data for the user.

Regarding claim 2, Cattell describes a container (figure 1) comprising: 
a plurality of base materials each comprising a plurality of concave portions (figure 1 “substrate 10” and “arrays 12” and [0041] “A cutter 152 is provided to cut substrate 10 into individual array units 15 each carrying a corresponding array 12 and bar code 356.”); 
a plurality of recognition units each disposed on each of the plurality of base materials and configured to recognize each of the plurality of base materials (figure 1 “bar code 356” [0041] “A cutter 152 is provided to cut substrate 10 into individual array units 15 each carrying a corresponding array 12 and bar code 356.”); and 
a storage unit disposed on the plurality of base materials and configured to store information on biomaterials contained in the plurality of concave portions (figure 5 “portable storage medium 324b”);
wherein at least one of the plurality of concave portions comprises biomaterials, wherein the biomaterials comprise a nucleic acid having a certain base sequence (claim 12 “the poly nucleotides are DNA.”), and
wherein the plurality of recognition units and the storage unit are allowed to correspond to each other (claim 2 “associating the identifier with the array”).
However Cattell is silent to the information on biomaterials comprises information on a copy number of the nucleic acids and uncertainty of the copy number of the nucleic acids.
Kulak describes “Copy numbers have previously been established for 21 yeast proteins using synthetic peptide standards6 and our values agree well within the expected uncertainties (R2=0.82) (FIG. 5b).” ([0123]). This suggests motivation to incorporate information on a copy number of the nucleic acids and uncertainty into the storage until because this would provide valuable data for the user.
Therefore it would have been obvious for one skilled in the art at the time the invention was filed to incorporate information on a copy number of the nucleic acids and uncertainty into Cattell as suggested by Kulak because this would provide valuable data for the user.


Regarding claim 3, the combination described above describes a container with biomaterials that are cells (Kulak: [0121], and [0017] “high efficiency of the procedure reduces the quantity of chemicals needed as well as the amount of single-use tubes or tips leading to cost reduction; accordingly the automation of the processing steps reduces hands-on time, costs in terms of work time, and costs in terms of single-use devices”
Regarding claim 4, the combination described above describes that the biomaterials comprise the nucleic acid extracted from the cells (Kulak: [0022] and Cattell: claim 12 “the poly nucleotides are DNA.”).
Regarding claim 5, the combination described above describes that the information on uncertainty of the copy number of the nucleic acid is at least one selected from a unit configured to place cells comprising the nucleic acids into the container, cell cycle of the cells, a number of the cells placed into the concave portions of the container, and contamination of an intended nucleic acid in the concave portions of the container (Kulak: [0054] “The improved accuracy as afforded by the present invention inter alia allows to estimate protein copy numbers of the entire proteome” and [0123] “Copy numbers have previously been established for 21 yeast proteins using synthetic peptide standards6 and our values agree well within the expected uncertainties (R2=0.82) (FIG. 5b).”).
Regarding claim 6, the combination described above describes that a number of the biomaterials contained in the plurality of concave portions is a known number of the biomaterials counted (Cattell: [0032] “a known mixture of polynucleotides”).
Regarding claim 7, the combination described above describes that the information on the biomaterials to be stored in the storage unit is the known number of the biomaterials counted for each of the plurality of concave portions (Cattell: [0032] “a known mixture of polynucleotides”).
Regarding claims 8, 9, 10, and 11, the combination described above describes that the recognition unit is at least one selected from the group consisting of a recognition portion and a recognition representation, that the base material comprises the recognition portion and the recognition representation, and wherein the recognition portion and the recognition representation are allowed to correspond to the storage unit, that the recognition portion is at least one selected from the group consisting of a barcode, matrix barcode or two-dimensional barcode, and an RFID, and that the recognition representation is at least one selected from the group consisting of a character, a symbol, a figure, and a color (Cattell: figure 1 “bar codes 356”).
Regarding claim 12, the combination described above describes that the recognition unit is disposed in a position other than insides of the plurality of concave portions or peripheral edge portions of the plurality of concave portions (Cattell: figure 1 “bar code 356”).
Regarding claim 13, the combination described above describes that the recognition unit is disposed in a plurality of positions on the base material (Cattell: figure 1 “bar code 356”).
Regarding claim 14, the combination described above describes that the storage unit is attachably and detachably disposed to the base material (Cattell: [0041] “…bar codes 356 directly onto substrate 10 (or indirectly Such as onto a label later attached to the Substrate (attachably and detachably disposed)),”). 
Regarding claim 15, the combination described above describes that the storage unit is attached to the base material with an attachment member (Cattell: [0041] “… bar codes 356 directly onto substrate 10 (or indirectly Such as onto a label (attachment member) later attached to the Substrate),”).
Regarding claim 17, Cattell describes a container (figure 1) comprising: 
a base material comprising a plurality of concave portions (figure 1 “substrate 10” and “arrays 12”); and 
a storage unit disposed on the base material and configured to store information on biomaterials contained in the plurality of concave portions (figure 5 “portable storage medium 324b”), 
wherein at least one of the plurality of concave portions comprises biomaterials, wherein the biomaterials comprise nucleic acids having certain base sequences (Cattell: claim 12 “the poly nucleotides are DNA.”).
However Cattell is silent to the information on biomaterials comprises information on a copy number of the nucleic acids and uncertainty of the copy number of the nucleic acids.
Kulak describes “Copy numbers have previously been established for 21 yeast proteins using synthetic peptide standards6 and our values agree well within the expected uncertainties (R2=0.82) (FIG. 5b).” ([0123]). This suggests motivation to incorporate information on a copy number of the nucleic acids and uncertainty into the storage until because this would provide valuable data for the user.
Therefore it would have been obvious for one skilled in the art at the time the invention was filed to incorporate information on a copy number of the nucleic acids and uncertainty into Cattell as suggested by Kulak because this would provide valuable data for the user.
Regarding claim 18, the combination described above describes that the information on the uncertainty of the copy number is at least one selected from the group consisting of a unit configured to place cells comprising the nucleic acids into the container, cell cycle of the cells, a number of the cells placed into the concave portions of the container, and contamination of an intended nucleic acid in the concave portions of the container (Kulak: [0123] “Copy numbers have previously been established for 21 yeast proteins using synthetic peptide standards6 and our values agree well within the expected uncertainties (R2=0.82) (FIG. 5b).”).

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. 
The applicant argues that Cattell does not describe biomaterials comprises information on a copy number of the nucleic acids and uncertainty of the copy number of the nucleic acids.
In response to the applicant’s argument, as noted in the rejection above Kulak is relied upon for the teachings and motivation to combine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796